DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 10-12, 14, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2020/0273919) in view of Park et al. (US 2018/0090517; hereafter Park ‘517)
	Regarding claim 1:
	Ding discloses:
A display device, comprising: 
a display panel (abstract) comprising a base layer (Fig. 2: substrate layer 10), a circuit layer (Fig. 2: circuit T), a display element layer (Fig. 2: light-emitting layer 20), and an encapsulation layer (Fig. 2: 30), wherein a through-hole passes through the base layer, the circuit layer, the display element layer and the encapsulation layer (as seen in part BA of Fig. 2 the through-hole at least goes through the upper portion of substrate layer 10 as well as the others); 
a compensation layer disposed on the encapsulation layer, wherein the compensation layer is adjacent to the through-hole (the upper insulating layer Fig. 2: 31 can be considered a compensation layer, as it is not otherwise defined by the claim); and 
a crack detection pattern disposed in a groove on a top surface of the compensation layer (the crack detection pattern is most clearly shown in, e.g., Fig. 1, and there consists of elements L1, L2, and L3. As can be seen in Fig. 2 at least L2 is on a top surface of the compensation layer. As for the groove, see below).
Ding does not disclose:
“wherein the groove is defined by removing at least a portion of the compensation layer in a thickness direction of the compensation layer.”
Park ‘517 discloses:
wherein the groove is defined by removing at least a portion of the compensation layer in a thickness direction of the compensation layer (paragraph 76; Fig. 4; where it is removed after the insulating layer is formed as per paragraph 77).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Ding the elements taught by Park ‘517.
The rationale is as follows:
Ding and Park ‘517 are directed to the same field of art.
Ding discloses a crack-detection line on an insulating layer (the “compensation layer” of the claim). In very similar circumstances Park ‘517 discloses a crack-detection line in a recess in an insulating layer. Park ‘517 discloses this can make the line more resistant to cracking (paragraph 88). One of ordinary skill in the art could have chosen to put the line in a recess as shown by Park with predictable results.
Regarding claim 2:
Ding in view of Park discloses:
wherein a portion of the compensation layer is disposed between the crack detection pattern and the base layer (as seen in Ding Fig. 2 the compensation layer 31 is between the crack detection pattern L2 and the base layer 10, but also follows from Park ‘517 Fig. 4).
Regarding claim 6:
Ding in view of Park discloses:
wherein the through-hole includes a first sidewall and a second sidewall adjacent to the first sidewall (the sidewall shown in, e.g., Ding Fig. 12 can be considered “a first” and “a second” sidewall, each covering half)1, and 
the crack detection pattern comprises a first pattern portion disposed around the first sidewall (the part of, e.g., L1b around the first portion of the sidewall), a second pattern portion connected to the first pattern portion and disposed around the first sidewall and the second sidewall (the interior L1a is around both), and a third pattern portion connected to the second pattern portion and disposed around the second sidewall (the other part of L1b around the second portion of the sidewall), 2
wherein the second pattern portion is disposed between the first pattern portion and the first sidewall and between the third pattern portion and the second sidewall (as seen in Ding Fig. 12).
Regarding claim 7:
Ding in view of Park ‘517 discloses:
wherein the first pattern portion, the second pattern portion, and the third pattern portion are disposed in the groove (in this case “the groove” can be considered to be the shaded area in Ding Fig. 12).
Regarding claim 10:
Ding in view of Park ‘517 discloses:
wherein the groove surrounds only a portion of the through-hole (if “the groove” is considered to be the area in the touch layer filled by the crack detection pattern then as seen in Ding Fig. 1 there is a gap at the point the lead-in lines L2 contain to part L1).
Regarding claim 11:
Ding in view of Park ‘517 discloses:
wherein an active area configured to display an image and a peripheral area adjacent to the active area are provided on the display panel, and the through-hole is surrounded by the active area (as seen in Ding Fig. 1).
Regarding claim 12:
Ding in view of Park ‘517 discloses:
a first crack detection line connected to the crack detection pattern (Ding Fig. 1: the line L2); a second crack detection line connected to the crack detection pattern (Ding Fig. 1: there are two lines L2, each connected to the pattern); a first connection line connected to the crack detection pattern and the first crack detection line (Ding Fig. 1: L3); and a second connection line connected to the crack detection pattern and the second crack detection line (Ding Fig. 1: the other L3).
Regarding claim 14:
This claim is similar to claim 1 and is likewise rejected as unpatentable over Ding in view of Park ‘517 as applied above. Most elements of this claim have already been discussed with respect to earlier rejections.
Ding in view of Park ‘517 discloses:
a plurality of sensing electrodes (e.g., Ding Fig. 3).
Regarding claim 16:
Ding in view of Park ‘517 discloses:
wherein in a direction from the top surface of the compensation layer to the base layer, the groove overlaps the compensation layer or does not overlap the compensation layer (t overlaps as per Ding Fig. 2).
Regarding claims 19-20:
All elements positively recited have already been discussed with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2020/0273919) in view of Gwon et al. (US 2019/0326360)
	Regarding claim 1:
	Ding discloses:
A display device, comprising: 
a display panel (abstract) comprising a base layer (Fig. 2: substrate layer 10), a circuit layer (Fig. 2: circuit T), a display element layer (Fig. 2: light-emitting layer 20), and an encapsulation layer (Fig. 2: 30), wherein a through-hole passes through the base layer, the circuit layer, the display element layer and the encapsulation layer (as seen in part BA of Fig. 2 the through-hole at least goes through the upper portion of substrate layer 10 as well as the others); 
a compensation layer disposed on the encapsulation layer, wherein the compensation layer is adjacent to the through-hole (the upper insulating layer Fig. 2: 31 can be considered a compensation layer, as it is not otherwise defined by the claim); and 
a crack detection pattern disposed in a groove on a top surface of the compensation layer (the crack detection pattern is most clearly shown in, e.g., Fig. 1, and there consists of elements L1, L2, and L3. As can be seen in Fig. 2 at least L2 is on a top surface of the compensation layer. As for the groove, see below).
Ding does not disclose:
“wherein the groove is defined by removing at least a portion of the compensation layer in a thickness direction of the compensation layer.”
Gwon discloses:
wherein the groove is defined by removing at least a portion of the compensation layer in a thickness direction of the compensation layer (paragraphs 60-61).
It would have been obvious to one of ordinary skill in the art at the time of the application was filed to include in Ding the elements taught by Gwon.
The rationale is as follows:
Ding and Gwon are directed to the same field of art.
Ding has the crack detection pattern on an inorganic insulating layer. But Gwon discloses these layers have a higher hardness and easily crack (paragraph 61). Gwon removes it (paragraph 61) for a crack layer. One of ordinary skill in the art could have considered this crack-preventing benefit and included it in Ding with predictable results.
Regarding claim 3:
Ding in view of Gwon discloses:
wherein the groove is defined by removing a whole of the portion of the compensation layer in the thickness direction of the compensation layer (taught by Gwon as just discussed), and
wherein the crack detection pattern does not overlap the compensation layer when viewed from the top surface of the compensation layer (the result of removing it).


Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view Park ‘517 and further in view of Park (US 2016/0299611; hereafter Park ‘611)
Regarding claim 13:
Ding in view of Park ‘517 does not disclose:
“a first sensing electrode disposed on the display panel and comprising first sensing patterns and a first connection pattern connected to the first sensing patterns; and a second sensing electrode disposed on the display panel and comprising second sensing patterns and a second connection pattern disposed on a different layer from the first connection pattern and connected to the second sensing patterns, wherein the crack detection pattern is disposed on the same layer as the first connection pattern or the second connection pattern.”
(Ding has some parts of this but not all of it together: there are first sensing patterns, e.g., Fig. 3: a1 and second sensing patterns, e.g., Fig. 3: b1) and the crack detection pattern as discussed earlier, but Ding does not have the connection patterns and so the elements are not all tied together in the claimed way).
Park ‘611 discloses:
a first connection pattern connected to the first sensing patterns; and a second connection pattern disposed on a different layer from the first connection pattern and connected to the second sensing patterns (shown in Figs. 4-5: w10 are on the layer with the first sensing patterns, w20 on the other).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Ding in view of Park ‘517 the elements taught by Park ‘611.
The rationale is as follows:
Ding, Park ‘517 and Park are directed to the same field of art.
Ding has to have a connection pattern or the touch electrodes wouldn’t work – it just doesn’t bother to show it. Park shows how one can be arranged. One of ordinary skill in the art could have included this with predictable results.
Ding in view of Park ‘517Park ‘611 discloses:
wherein the crack detection pattern is disposed on the same layer as the first connection pattern or the second connection pattern (they are on the insulating layer in Ding in view of Park ‘517, and as taught by Park ‘611 the lead wires are on the insulating layer).
Regarding claim 15:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Allowable Subject Matter
Claims 4-5 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4:
Ding (or Park ‘517 or Gwon) does not disclose wherein the base layer comprises a plurality of base grooves on a top surface of the base layer adjacent to the through-hole, and the crack detection pattern overlaps one base groove of the plurality of base grooves. Note a plurality of base grooves in and of themselves are known in the art: see, e.g. Qin et al. (US 2020/0295102). But in, e.g., Qin the base grooves are not covered by the encapsulation layer. In Ding the crack detection lines are on the encapsulation layer. So even in the combination the crack detection pattern would not overlap one base groove of the plurality of base grooves. Therefore the combination of subject matter as a whole renders the claim allowable over the prior art of record.
Regarding claim 5:
It is dependent on claim 4.
Regarding claims 17 and 18:
They contain language similar to claims 4-5.
Regarding claim 19:
This claim is similar to, e.g., claim 1, which was rejected as unpatentable over Ding in view of Park ‘517 or Ding in view of Gwon. However, this claim recites wherein the groove overlaps a recess in the base layer. A recess in a base layer by itself is known in the art – see, for example, Fig. 4 of Choi et al. (US 2019/0051859), or Qin as discussed above. But even if these recesses taught by Choi were included in Ding, the groove containing the crack detection pattern would not overlap them. There is no element in Ding at the position of the crack detection layer that could reasonably be considered “a recess in the base layer,” and the recesses taught by, e.g., Choi could not go in this position because of the other elements there in Ding.Therefore this element in combination with the other elements of the claim render it allowable over the prior art of record.
Regarding claim 20:
It is dependent on claim 19.

Response to Arguments
Applicant's arguments filed 08 September 2022 have been fully considered. With respect to some rejections they are persuasive, but not with respect to others, as described below.
With regard to the election of species: to clarify, the Examiner does think that Fig. 11 should have been listed as a separate species. However, since this was not done in the restriction requirement it is too late now (as it would be unfair to applicant to change this mid-examination) and claims directed to this embodiment have been examined.
Applicant next (page 13) argues with the 35 USC 112 rejections. The Examiner agrees that the amended language has clarified these claims and therefore this rejection has been withdrawn.
Applicant next (starting on page 14) argues that the new language directed to the groove structure renders the claims allowable over Ding. The Examiner agrees with this in that Ding does not disclose a groove in the compensation layer.
However, Park ‘517 (relied upon previously for claims 19 and 20) does disclose this. It is likewise disclosed by Gwon (newly cited). For this reason these arguments are not persuasive in view of the new grounds of rejection.
Applicant next argues (starting on page 16) with the prior 103 rejections. For the most part these are not persuasive for the same reasons applicant’s arguments with respect to claim 1 were not persuasive.
However, in the case of claim 19, the Examiner agrees that Ding does not disclose a recess in the base layer at the position of the crack detection layer as discussed above. For this reason this claim has been indicated as allowable as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that there’s nothing in Ding that explicitly divides the wall this way but this is also true in applicant’s own application: they just call the sidewall around the through-hole a first and second one.
        2 If applicant can divide their sidewall this way, there’s no reason the pattern of Dinn can’t be divided into a first and second portion the same way.